       Case 2:21-cv-00138-MJH-LPL Document 33 Filed 08/26/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

BLACKLICK HOTSPOT CORP.,                            )
                                                    )
                                                    )                  2:21-CV-00138-MJH
                Plaintiff,                          )
                                                    )
        vs.                                         )
                                                    )
MANSFIELD OIL COMPANY OF                            )
                                                    )
GAINESVILLE, INC., EMPIRE
PETROLEUM PARTNERS, LLC,

                Defendants,



                                  MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and

Rule 72 of the Local Rules for Magistrate Judges.

       On August 10, 2021, the Magistrate Judge issued a Report and Recommendation (ECF

No. 32) recommending that Defendants’ Motions to Dismiss or Alternatively, Motion to Transfer

Venue (ECF Nos. 4 and 11), be granted and that this civil action be transferred to the United

States District Court for the Northern District of Georgia, Gainesville Division.

       The parties were advised that written objections to the Report and Recommendation were

due by August 24, 2021. No objections were filed.

       Accordingly, after de novo review of the pleadings and the documents in the case,

together with the Report and Recommendation, the following order is entered:

       The Magistrate Judge’s Report and Recommendation (ECF No. 32), dated August 10,

2021, is adopted as the Opinion of the Court.
       Case 2:21-cv-00138-MJH-LPL Document 33 Filed 08/26/21 Page 2 of 2




       IT IS FURTHER ORDERED that Defendants’ Motions to Dismiss or Alternatively,

Motion to Transfer Venue (ECF Nos. 4 and 11) is GRANTED in relation to the Motion to

Transfer.

       IT IS FURTHER ORDERED that, this civil action will be transferred to the United States

District Court for the Northern District of Georgia, Gainesville Division. The Clerk shall

undertake the necessary procedures to effectuate said transfer.

               DATED this 26th day of August, 2021.

                                             BY THE COURT:



                                             MARILYN J. HORAN
                                             United States District Judge




                                                2
